MEMORANDUM OPINION
NIX, Presiding Judge.
Plaintiff in Error, Selma Jo McIntosh, was convicted in the District Court of Oklahoma County with the crime of Grand Larceny, After Former Conviction of a Felony, and sentenced to Seven and one-half Years in the penitentiary. Her appeal was filed in this Court on April 24, 1968. Brief was due to be filed on or before May 24, 1968. None was filed, nor any extension of time requested. Therefore, on June 28, 1968, the cause was Summarily Submitted in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
This is a companion case to Hill v. State, Okl.Cr., 444 P.2d 223, handed down July 17, 1968. Defendant Hill and Defendant McIntosh were tried together. The facts and the evidence are the same, and we will not discuss them herein.
This Court has carefully reviewed the record and find no fundamental error. The evidence is sufficient to support the verdict of the jury. The judgment and sentence is affirmed.
BRETT, J., concurs.